J. A09004/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

S.P.                                     :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
M.P.-S.,                                 :           No. 1688 MDA 2015
                                         :
                                         :


              Appeal from the Order Entered September 3, 2015,
             in the Court of Common Pleas of Lackawanna County
               Domestic Relations Division at Nos. 99 DRO 1895,
                            PACSES No. 384101844


BEFORE: FORD ELLIOTT, P.J.E., JENKINS AND PLATT,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED MAY 24, 2016

       M.P.-S. appeals pro se from the September 3, 2015 order entered in

the Court of Common Pleas of Lackawanna County that accepted the support

master’s findings of fact and recommendations and denied all exceptions

taken by appellant to the child support recommendation. We affirm.

       The support master set forth the following:

            On September 24, 2014, an Interim Order of Court
            was entered obligating [appellant] to pay $220.00 a
            month for the support of one minor child.

            The support order was allocated at $200.00 support,
            $20.00 arrears.

            On December 15, 2014, [appellant] filed for a
            modification of the September 24, 2014 Order.

            On January 16, 2015, the Petition for Modification
            was dismissed stating the [appellant] did not provide


* Retired Senior Judge assigned to the Superior Court.
J. A09004/16


           viable verification to substantiate a change in the
           current support order.

           [Appellant] appealed.

           On April 27, 2015, a Master’s hearing was held
           where testimony was presented.

           Pursuant to the Master’s Hearing in Support, a
           Master’s Recommendation was entered directing
           [appellant] to pay the amount of $386.00 per month
           in child support.

           The Master’s Recommendation was entered directing
           [appellant] to pay $38.00 a month towards the
           arrears, if any exist, for a total support obligation of
           $424.00.

           The Master’s Recommendation was entered directing
           [appellant] to provide medical insurance when it
           becomes available at a reasonable cost.

           Any unreimbursed medical expenses are to be paid
           as follows:    50 [percent] by [S.P. (“mother”)],
           50 [percent] by [appellant].

           The Master’s Recommendation directed Lackawanna
           County Domestic Relations to recalculate the amount
           of arrears in this matter.

           The Master’s Recommendation directed that all other
           terms of the Order dated September 24, 2014 not
           inconsistent with this Order shall remain in effect.

           The effective date of the Order entered pursuant to
           the Master’s Recommendation is January 16, 2015.

           [Appellant] filed    exceptions    to    the   Master’s
           Recommendation.

Master’s findings of fact, 7/15/15 at 1-2 (paragraph numbers omitted).




                                    -2-
J. A09004/16


     The master summarized the testimony from the April 27, 2015 support

hearing as follows:

           [Mother] testified that she lives in Scranton with her
           husband and two (2) children.

           She has been working at Interim Health Care for the
           past 4 years.

           She currently is working 25 hours a week because
           one of her clients passed away. Prior to her client
           passing[,] she was working more hours weekly.

           She makes $11.00 an hour at this position.

           She testified that at this time her husband is not
           working.

           She lives in Section 8 housing and pays $250.00 a
           month in rent and approximately $1,000.00 in
           utilities.

           She receives approximately $110.00 a month in food
           stamps.

           [Mother] testified that she has joint custody with
           [appellant][;] however, [appellant] never followed
           through with the custody agreement.

           [Mother] testified that her son slept        over   [at
           appellant’s] house every once in a while.

           ....

           [Appellant] appealed because he and [mother] had a
           verbal agreement that he would pay $200.00 a
           month in child support and now that Domestics
           added     healthcare[,] he   is  basically  paying
           approximately $400.00 a month and he cannot
           afford to pay both.




                                   -3-
J. A09004/16


          In the beginning of the hearing[,] [appellant]
          testified that he resides in Morganville, New Jersey
          with his mother and his children.

          Later on during the hearing[,] [appellant] testified
          that he resides with [] the mother of three of his
          children.

          [Appellant] testified that he has shared custody of
          the minor we are here about for support.

          [Appellant] testified that he is employed at [a
          trucking company] as a driver and is paid [42 cents]
          a mile and works approximately 60-70 hours a week.

          Before his position at [that trucking company,] he
          was employed at [another trucking company] and
          was being compensated by the mile.

          He did not provide any other income information
          although the Master did try and obtain a more exact
          number.

          Additionally, when asked to produce his income
          taxes, he testified that he hasn’t filed taxes in
          3 years.

          [Appellant] testified that he lives in a home and
          “shares bills” with his mother.

          He testified that he gives his mother approximately
          $1,000.00 a month for utilities but did not provide
          any documentation nor could he tell me the amount
          of each utility per month.

          He testified that he pays $300.00 a month for child
          support for other children, which he is appealing
          now.

          He has another child support case pending which
          he[,] as of the date of the hearing[,] was not paying
          support on.




                                  -4-
J. A09004/16


           [Appellant] testified that he isn’t paying any support
           as of the hearing date on the case he is appealing.

           [Appellant] did not provide any documentation that
           he is in fact paying support.

           Contradictory to his prior testimony, he testified that
           he is residing with his wife and children.

           He testified that his wife does not work and that she
           was receiving public assistance before but is now in
           the [process] of transferring it.

           When asked by the Master how much his wife is
           receiving in food stamps[,] he was unable to answer
           the question.

           He testified that at one point he was paying $300.00
           to his wife for the care of the children, but is no
           longer.

           [Appellant] attempted to submit copies of two court
           dates from other jurisdictions which [mother]
           objected to and the Master sustained the objection.

           He did not [provide] any current support orders from
           any other State or City as evidence.

           [Appellant] testified that he cannot pay $200.00 for
           child support and also pay for medical insurance for
           his minor child.

           He [bases] his argument on [the] fact that he is
           Court Ordered from Michigan to pay child support
           and Court Ordered from New Jersey to pay child
           support there.

           [Appellant] offered no concrete proof of support
           obligations in any other jurisdiction other than
           hearing notices.

Id. at 2-4 (paragraph numbers omitted).

     Appellant raises the following issues for our review:


                                    -5-
J. A09004/16


            Should have the Master denied entering other child
            support orders [into] evidence?

            Should the Master practice from the bench?

            Did the Master [sic] finding facts [sic] match the
            testimony given on April 27, 2015?

            Did the Master take into consideration [appellant’s]
            children that resided with him?

            Should have the Master honor [sic] the agreement
            [mother] and [appellant] agreed too [sic]?

            Did the Master show a bias towards [appellant]?

Appellant’s brief at 2.

            When evaluating a support order, this Court may
            only reverse the trial court’s determination where the
            order cannot be sustained on any valid ground. We
            will not interfere with the broad discretion afforded
            the trial court absent an abuse of discretion or
            insufficient evidence to sustain the support order.
            An abuse of discretion is not merely an error of
            judgment; if, in reaching a conclusion, the court
            overrides or misapplies the law, or the judgment
            exercised is shown by the record to be either
            manifestly unreasonable or the product of partiality,
            prejudice, bias or ill will, discretion has been abused.
            In addition, we note that the duty to support one’s
            child is absolute, and the purpose of child support is
            to promote the child’s best interests.

Rich v. Rich, 967 A.2d 400, 405 (Pa.Super. 2009) (citations omitted).

      We defer to the trial court’s credibility determinations with respect to

witnesses who have appeared before it because that court has had the

opportunity to observe their demeanor. Habjan v. Habjan, 73 A.3d 630,

644 (Pa.Super. 2013).



                                     -6-
J. A09004/16


      Moreover, this court may quash or dismiss an appeal if the appellant

fails to substantially conform to the briefing requirements set forth in the

Pennsylvania Rules of Appellate Procedure. Karn v. Quick & Reilly Inc.,

912 A.2d 329, 335 (Pa.Super. 2006) (citations omitted).               Appellate

arguments that fail to adhere to these rules may be considered waived, and

arguments that are not appropriately developed, including those where a

party fails to cite to any authority to support a contention, are waived. Id.

at 336 (citation omitted).

      Here, appellant advances no legal argument that the support master

abused its discretion by misapplying the law, exercising its discretion in a

manner that lacked reason, or failing to follow legal procedure.      Rather, a

review of the “reasoning” section of appellant’s brief demonstrates that the

issues appellant raises focus on what he alleges is the master’s failure to

consider appellant’s personal hardships when it fashioned its support

recommendation.      Those complaints invite us to reweigh the master’s

credibility determinations. We decline appellant’s invitation to do so because

that is not our role.   Finally, with respect to appellant’s assertion of error

regarding the master’s evidentiary ruling concerning other child support

orders, it was critical for appellant to produce documentary evidence of

other support and expense obligations in order to successfully pursue a

modification of support. Appellant failed to provide such evidence.

      Order affirmed.



                                     -7-
J. A09004/16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/24/2016




                          -8-